Citation Nr: 1144170	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to higher initial ratings for reflex sympathetic dystrophy of the right foot with a history of ankle sprain and microfracture at the talonavicular junction, evaluated as 20 percent disabling from October 16, 2003, and as 30 percent disabling from February 8, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her mother, and a friend



INTRODUCTION

The appellant served on active duty for training from August 1999 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) following a March 2007 rating decision that granted service connection for reflex sympathetic dystrophy of the right foot with a history of ankle sprain and microfracture at the talonavicular junction.  A noncompensable rating was initially assigned from October 16, 2003, with a 20 percent rating made effective from September 2006.  Thereafter, by a December 2007 rating decision, the 20 percent rating was made effective from October 16, 2003.  A 30 percent rating was later awarded in February 2010 by the Seattle, Washington RO.  The 30 percent rating was made effective from February 8, 2008.  


FINDINGS OF FACT

1.  Prior to February 8, 2008, the appellant's service-connected right foot disability caused impairment that equated to no worse than moderate incomplete paralysis.

2.  From February 8, 2008, the appellant's service-connected right foot disability caused impairment that equated to no worse than severe incomplete paralysis.


CONCLUSION OF LAW

A rating higher than 20 percent prior to February 8, 2008, or higher than 30 percent thereafter for reflex sympathetic dystrophy of the right foot with a history of ankle sprain and microfracture at the talonavicular junction is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.123, 4.124, 4.124a (Diagnostic Code 8521) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

(The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR § 3.159(b)(1) , removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in her possession that pertains to the claim.  See 73 Fed. Reg. 23353 -54 (April 30, 2008).)

The Board notes that the appellant was apprised of VA's duties to both notify and assist in correspondence dated in December 2003 and November 2006.  The notifications to the appellant apprised her of what the evidence must show to establish entitlement to service-connected compensation, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  The appellant was apprised generally of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the appellant's service treatment records (STRs), VA and private treatment records, and secured medical examinations to evaluate the severity of the service-connected disability.  VA examinations with respect to the issue on appeal were conducted.  38 C.F.R. § 3.159(c)(4). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examinations adequate, as they were predicated on a review of the medical records in the appellant's claims file, considered all of the pertinent evidence of record, including the appellant's statements regarding the severity of her disability, and provided information necessary to apply the relevant rating criteria pertaining to the appellant's disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty to assist was unmet.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The appellant's reflex sympathetic dystrophy has been rated under Diagnostic Code 8521 for paralysis of the external popliteal nerve (common peroneal).  Under this code, a 10 percent rating is assignable for mild incomplete paralysis, and a 20 percent rating is assignable for moderate incomplete paralysis.  A 30 percent rating is awarded for severe incomplete paralysis, and a 40 percent rating is awarded when paralysis is "[c]omplete; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes."  Diagnostic Code 8521.  

In this case, a VA examination conducted in 2007 revealed the appellant's complaint of chronic pain with flare-ups when walking or standing, or during palpation of the dorsum of the foot.  The appellant had a mild limp because of the pain.  Upon examination, there was painful and mild limitation of motion of the ankle.  Dorsiflexion was possible to 16 degrees and plantar flexion was performed to 35 degrees.  Inversion was performed to 30 degrees and inversion was performed to 20 degrees.  On repetition, there was increased pain, easy fatigability, and lack of endurance, but no change in range of motion.  

On neurologic evaluation, there was hypersensitivity of the skin on the dorsal foot and pain on palpation over the dorsal area.  There was numbness to pinprick for the dorsal skin of the toes.  Temperature of the skin was a little cooler than the left foot.  There was no paralysis or neuritis.

Records dated as early as February 2008 refer to problems with severe pain with mild palpation of the skin.  Pain was noted over the entire course of the popliteal nerve.  In October 2008, it was noted that she had extreme pain with notable weakness.  

The appellant, her mother, and her friend, who also was a co-worker, testified at a hearing held in May 2009.  The witnesses described the appellant's constant pain, the need to wear a brace and use a cane, as well as muscle atrophy.  Swelling and the lack of mobility in the foot and toes were also noted.  The appellant indicated that the pain affected her ability to sleep.  Her mother and friend also described such problems and the effect of the appellant's disability on her ability to work.  

On examination in July 2009, it was noted that symptoms of the service-connected disability included paresthesia, dysesthesia, and temperature difference.  It was noted that a lumbar sympathetic block had been done with relief of symptoms temporarily.  It was also noted that even light touch to the right leg caused pain.  From the middle shin to the foot was cool to touch, and the appellant felt a burning sensation in the area even though the leg was cool to touch.  Weakness, dysesthesia, and pain were specifically noted.  

The examiner noted that muscle strength could not be tested because of severe pain even with light touch.  The appellant declined the motor examination, but it was reported that her right calf was 33 centimeters in circumference compared to 36.5 centimeters on the left side.  Her gait was antalgic toward the right side.  

Upon sensory evaluation, her position sense was decreased.  Reflexes were not tested because of severe pain to touch.  The examiner reported that the appellant worked as an assistant manager at Wal-Mart and had lost less than one week over the last 12-month period.  The examiner concluded that there was no paralysis, but the appellant experienced neuritis and neuralgia.  It was felt that the appellant had decreased mobility, weakness, fatigue and decreased strength with limitation in walking and standing.  The effects on her daily activities were considered mild to none except for exercise or sports.  The disability prevented exercise or sports.  

A joint examination included findings of ankle joint ankylosis that was fixed in good weight-bearing position-at 90 degrees.  (The Board takes the reference to "90" degrees to mean at a 90 degree angle from the leg, which would be at 0 degrees of plantar flexion or 0 degrees of dorsal flexion.  This is so because the ankle does not plantar flex beyond 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).)

A 30 percent rating was assigned by the RO in a February 2010 rating decision.  The higher rating was made effective from February 8, 2008.  

Pertinent regulations provide that peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum for severe incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia characterized by a dull and intermittent pain is to be rated on the same scale, with a maximum rating equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

What is significant about the appellant's case is that she has not experienced complete paralysis.  Her nerve impairment has caused constant pain, decreased mobility, muscle atrophy, and weakness, but is not manifested by the symptoms suggestive of complete paralysis as noted in Diagnostic Code 8521.  Rather, she experiences the sort of symptoms, even with excruciating pain, that are characteristic of neuritis as noted in 38 C.F.R. § 4.123.  Consequently, the criteria for a rating higher than 30 percent are not met.  

She experiences both motor and sensory deficits due to the service-connected disability, but it should be pointed out that both are contemplated by the rating criteria for damage to peripheral nerves.  See 38 C.F.R. § 4.124a.  Therefore, consideration of separate ratings for sensory and motor impairments is not appropriate.  38 C.F.R. § 4.14 (2011).  Whether she could be assigned a higher rating for loss of motor function is for consideration, see discussion, infra, but separately compensable ratings are not assignable.  Id.  

As noted above, the appellant was not awarded the 30 percent rating for disability tantamount to severe incomplete paralysis until February 8, 2008.  This was so because symptoms suggestive of such impairment were not shown until the podiatry consultation conducted that day.  The severe pain with palpation was not shown earlier.  In fact, on examination in 2007, hypersensitivity of the skin was noted, not the severe pain later noted with touching.  Moreover, there was only mild limitation of motion.  Consequently, the Board finds that a rating higher than 20 percent prior to February 8, 2008, was not warranted.

As for decreased joint motion, the 2007 examiner found that dorsiflexion was possible to 16 degrees and plantar flexion was performed to 35 degrees.  Inversion was performed to 30 degrees and inversion was performed to 20 degrees.  On repetition, there was increased pain, easy fatigability, and lack of endurance, but no change in range of motion.  Such findings may not be used to justify a rating higher than the 20 percent previously assigned.  This is so because the criteria for rating limitation of motion of the ankle allow for a maximum 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  (A higher rating would require ankylosis, which was not shown prior to February 8, 2008.  38 C.F.R. § 4.71a, Diagnostic Code 5270.)

Although the 2009 joints examiner referred to ankylosis, the ankylosis was in a good weight-bearing position, which the examiner described as "90" degrees, which, as already noted, is taken to mean 0 degrees of plantar or dorsal flexion.  Such an impairment would not warrant a rating higher than the 30 percent that was in effect from February 8, 2008.  To receive a higher rating (40 percent) on account of ankylosis, the ankylosis must be in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Diagnostic Code 5270.  (As discussed above, the criteria for complete or incomplete paralysis contemplate both sensory and motor dysfunction, so awarding separate compensable ratings for each is not allowed.  38 C.F.R. § 4.14 (2011) (the evaluation of the same disability under various diagnoses is to be avoided).)  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for higher initial ratings.  38 C.F.R. § 4.3.  

Lastly, although the appellant has described her disability as being so severe that she deserves a higher rating, the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The evidence of record does not demonstrate that the service-connected disability has resulted in any impairment not contemplated by the rating criteria.  § 3.321.  It is undisputed that her disability would adversely affect employment, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand for consideration of referral of the issue to the VA Central Office for extraschedular evaluation is not warranted.


ORDER

A rating higher than 20 percent prior to February 8, 2008, or higher than 30 percent thereafter for reflex sympathetic dystrophy of the right foot with a history of ankle sprain and microfracture at the talonavicular junction is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


